TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 20, 2021



                                       NO. 03-19-00469-CV

        Andrew Sansom; Heinz Stefan Roesch; Bee Spring, Ltd.; Hays County; and
                              City of Kyle, Appellants

                                                  v.

Texas Railroad Commission; Christi Craddick, in Her Official Capacity as Commissioner
   of The Texas Railroad Commission; Wayne Christian, in His Official Capacity as
Commissioner of The Texas Railroad Commission; Wei Wang, in His Official Capacity as
  Executive Director of The Texas Railroad Commission; Kari French, in Her Official
Capacity as Director of The Oversight and Safety Division—Pipeline Safety of The Texas
  Railroad Commission; Permian Highway Pipeline, LLC; and Kinder Morgan Texas
                               Pipeline, LLC, Appellees




         APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE SMITH;
                CONCURRING OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on July 5, 2019. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The appellants

shall pay all costs relating to this appeal, both in this Court and in the court below.